DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/15/2019, 3/7/2019, 1/27/2020 and 4/6/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




4.	Claims 1-3, 6-8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  One skilled in the art would not be able to ascertain what entails “exhibits an increased intensity of at least 5% over an encapsulated light emitting material produced in an emulsion polymerization that employs a minemulsion procedure.”  Applicant must either include a specific value or delete the indefinite limitation as one may not know what the minimum value is without an undue burden and if defined in the specification still must be included in the claim.   
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 6-9, 13 and 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2008/0039550 A1) to Miyabayashi  (hereinafter Miyabayashi) in view of (US 2015/0010863 A1) to Nabuurs et al.  (hereinafter Nabuurs).
	Miyabayashi is directed toward encapsulated dyes.  Miyabayashi discloses at paragraph [0009] that the process is directed toward encapsulation of materials.  Miyabayashi discloses at paragraph [0022] that the encapsulated substance is a pigment.  Miyabayashi discloses at paragraph [0080] that the core substance is dissolved in a mixture of solvents.  Miyabayashi discloses at paragraph [0087] that the polymerizable surfactant is added to the emulsion.  Miyabayashi discloses at paragraph [0090] that the emulsion contains a mixture of ionic and non-ionic surfactants.  but is silent regarding an increased intensity of at least 5% over a miniemulsion process and specific monomer reactions.
	Nabuurs is directed toward encapsulated dyes.  Miyabayashi and Nabuurs are both directed toward encapsulated dyes and therefore are analogous art.    Nabuurs teaches at paragraph [0430] that it is directed toward encapsulated dyes having enhanced reflection of visible light of encapsulated pigments or dyes that should meet “exhibits an increased intensity of at least 5% over an encapsulated light emitting material produced in an emulsion polymerization that employs a minemulsion procedure.”    Nabuurs teaches at paragraph [0029] that the pigment is encapsulated by emulsion polymerization using unsaturated monomers.   Nabuurs teaches at paragraph [0056] that at least one of the monomers reacted to form the shell is an acid functional ethylenically unsaturated monomers.   Nabuurs teaches at paragraph [0104] that The emulsion contains a mixture of anionic and non-ionic surfactants.  Nabuurs teaches at paragraph [0105] that the initiators are added after adding the solvents in forming the emulsion polymerization reaction.  Nabuurs teaches at paragraph [0092] that the pigments to be encapsulated are dissolved in a solvent blend. One skilled in the art would be motivated to modify the process of encapsulation of Miyabayashi with the reaction emulsion processes Nabuurs to produce enhanced reflection of visible light from the pigment core.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Miyabayashi in view of the teachings of Nabuurs to modify the process of encapsulation of Miyabayashi with the reaction emulsion processes Nabuurs to produce enhanced reflection of visible light from the pigment core, which forms a prime facie case of obviousness that reads on claims 1-3, 6-9, 13 and 18-29.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766